BLD-250                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                    No. 09-3395
                                    ___________


          IN RE: IRVING C. JONES a/k/a Karamo Muchuri Sulieman, Debtor

                                 IRVING C. JONES,

                                                      Appellant

                                          v.

                                   ECMC
                    ____________________________________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 09-cv-02590)
                   District Judge: Honorable J. William Ditter, Jr.
                    ____________________________________

       Submitted by the Clerk for Possible Dismissal for Lack of Jurisdiction
       or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 22, 2010

          Before: RENDELL,CHAGARES and VANASKIE, Circuit Judges

                          (Opinion filed: August 19, 2010)
                                     _________

                                     OPINION
                                     _________

PER CURIAM

     Appellant Irving C. Jones, proceeding pro se, filed this appeal seeking review of
the Bankruptcy Court’s determination that certain of his student loans were not

dischargeable. Appellee Educational Credit Management Corporation (“ECMC”) has

moved for summary dismissal on the ground that the present action is moot. For the

reasons that follow, we will grant ECMC’s motion for summary dismissal.

       On June 18, 2007, Irving C. Jones filed an adversary proceeding in the United

States Bankruptcy Court for the Eastern District of Pennsylvania against ECMC, seeking

to discharge his student debt owed to ECMC. See Bankr. No. 07-00217 (Bankr. E.D.

Pa.). The Bankruptcy Court entered judgment against him on July 22, 2008, holding that

these loans were nondischargeable under 11 U.S.C. § 523(a)(8). Jones then attempted to

appeal this decision to the District Court and then to this Court. We initially informed the

parties that the appeal might be dismissed as untimely. Then, by order dated December 4,

2009, the parties were informed that the question of appellate jurisdiction would be

referred to the merits panel. Due to the complicated procedural history of this case and

our conclusion that we lack jurisdiction because this appeal is now moot, we decline to

address the question of the timeliness of this appeal at the present time. See Merle v.

United States, 351 F.3d 92, 94 (3d Cir. 2003) (“We lack jurisdiction when ‘the issues

presented are no longer “live” or the parties lack a legally cognizable interest in the

outcome.’”).

       In his informal brief, filed on January 19, 2010, Jones argued that his appeal was

timely and that the Bankruptcy Court erred in concluding that his student loans



                                              2
guaranteed by ECMC were not dischargeable. On March 29, 2010, ECMC filed a motion

to summarily dismiss the appeal. In it, ECMC argues that a motion to dismiss filed by

Jones in a separate proceeding indicates that his student loans have all been consolidated

into a single loan under the William D. Ford Loan Program. See Dkt. Entry No. 6, Civ.

No. 09-01913 (E.D. Pa.). According to ECMC, in consolidating all of his outstanding

student loans, Jones entered into a new loan, which discharged the debt to ECMC. See

Clarke v. Paige (In re Clarke), 266 B.R. 301, 307 (Bankr. E.D. Pa. 2001) (indicating that

“federal consolidation loans are new agreements which discharge the liabilities of the old

loans and create their own obligations”); see also Hiatt v. Ind. State Student Assistance

Comm’n, 36 F.3d 21, 23 (7th Cir. 1994) (explaining that debtor’s consolidated loan

constituted a “new” loan which discharged the original loan). Because all of the loans

guaranteed by ECMC, which were the subject of the underlying proceedings, have been

paid in full through the consolidation, ECMC maintains that there is no case or

controversy presently before this court and that the instant appeal should therefore be

dismissed. See In re Abbotts Dairies of Pa., Inc., 788 F.2d 143, 150 n.6 (3d Cir. 1986)

(explaining that an appeal must be dismissed as moot when an event occurs that prevents

the appellate court from granting effective relief); In re United Merchs. & Mfrs., Inc., 138
B.R. 426, 428 (D. Del. 1992) (stating that dismissal of bankruptcy appeal is appropriate

where there has been “‘substantial consummation’ of the bankruptcy plan or a

comprehensive change of circumstances has occurred”); Resolution Trust Corp. v.



                                             3
Haught (In re Haught), 120 B.R. 233, 235 (M.D. Fla. 1990) (explaining that where a debt

arose prior to the commencement of the case, “the question of dischargeability is rendered

academic when that debt is fully satisfied postpetition”).

       Appellant has not filed a response to ECMC’s motion and did not address the

question of mootness in his informal brief. We are satisfied, however, by Appellant’s

own motion to dismiss filed in Civ. No. 09-01913 (E.D. Pa.) and by the printout from the

National Student Loan Data System, attached to ECMC’s motion as Exhibit B, that

Appellant’s original debt to ECMC no longer exists. Accordingly, we conclude that this

appeal is moot, and we will grant ECMC’s motion for summary dismissal. See 3d Cir.

LAR 27.4 & I.O.P. 10.6.




                                          4